C. Allen, J.
Ordinarily, an unqualified gift of the use, income and improvement of personal estate vests an absolute interest. Adamson v. Armitage, 19 Ves. 416. Blann v. Bell, 5 DeG. & Sm. 658. Hatch v. Bassett, 52 N. Y. 359. Theobald’s Law of Wills (2d ed.) 374. 4 Kent Com. 536, n. It is true that this rule may be controlled, if a different intention appears; but this will does not show a different intention. There is no gift over. A partial intestacy is not favored. Given v. Hilton, 95 U. S. 591. Pub. Sts. c. 127, § 24. The *475testator apparently meant to give only one thousand dollars for the direct benefit of his son, and his wife takes absolutely the rest of the personal estate. Under this petition, we cannot decide as to real estate. Decree as to personal estate affirmed.